 



EXHIBIT 10.45
SUMMARY OF VESTING TERMS FOR 2007 GRANTS TO CHEN, VAN DER VORST, BEARD, NATHAN
AND CAPELLI
The Stock Options, Time Vested Restricted Stock and Performance Based Restricted
Stock referenced in the February 23, 2007 letter to John Chen and the
February 26, 2007 letters to each of Pieter Van der Vorst, Marty Beard, Raj
Nathan and Steve Capelli vest as follows:
Stock Options — Were granted with the closing price on the date of each letter
agreement. Options vest 1/8th of the total option amount six months after the
date of grant and the remaining shares vest 1/48th monthly such that the options
will vest in full 4 years from the date of grant
Time Vested Restricted Stock — Was granted with an exercise price equal to $0.00
and shall vest on the date that is 3 years from the date of each officer’s
letter agreement. Restricted stock shall not vest and shall be subject to the
Company’s repurchase right if prior to the vesting date the grantee’s continuous
status as an employee has terminated (as defined in the Company’s Amended and
Restated 2003 Stock Plan).
Performance Based Restricted Stock — Was granted with an exercise price equal to
$0.00 per share and shall be earned based on Sybase’s percentage achievement
during calendar year 2007 of certain Total Revenue, Return on Invested Capital
and Cash Flow from Operations targets approved by the Compensation Committee of
the Sybase, Inc. Board of Directors. These restricted stock shares shall not
vest and shall be subject to the Company’s repurchase right if prior to the
vesting date that is 3 years from the date of grant the grantee’s continuous
status as an employee has terminated (as defined in the Company’s Amended and
Restated 2003 Stock Plan). The targets are weighted as follows in each grant:
Total Revenue 60%, Return on Invested Capital 20% and Cash Flow from Operations
20%. Each target has a vesting ceiling of 125%.

 